Citation Nr: 0012639	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-04 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for low back 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1966.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.


REMAND

A preliminary review of the record reveals that the veteran 
testified before the undersigned Board member during an April 
2000 videoconference hearing.  In particular, the veteran 
testified that his service-connected back disability was 
causing increased symptoms.  He said that he suffered from 
back spasms, for which he was prescribed medication by VA.  
The veteran also said that his service-connected back 
disability resulted in back pain every day that limited his 
activities and his range of motion.  He also described flare-
ups.  

The veteran said that his service-connected back disability 
interfered with his contract employment as a social worker by 
preventing him from working a full work week, lifting files 
or sitting for long periods of time.  The veteran said that 
he had worked for Project Rehab for about one and one-half 
months during the prior year, and essentially had to resign 
before he was fired or let go.  The veteran explained that 
his back disability contributed to his employment problems 
there.  As example, he stated he was sometimes unable to 
finish his paperwork, due to his inability to sit in a chair 
or work for long periods of time.  

The veteran also noted that he had continued to receive VA 
treatment for his back disability, most recently in March 
2000 at the Grand Rapids VA facility.  The veteran also 
described right leg numbness he related to his service-
connected back disability.  The veteran's representative 
pointed out on his behalf that despite the veteran's 
complaints of right leg numbness, no relevant VA testing had 
been performed.

Regarding the veteran's outpatient VA medical treatment, the 
claims file does not contain any VA medical records dated 
after July 1998, except for a notation of medication refill 
in December 1998.  Regarding the veteran's complaints of 
pain, outpatient VA medical records demonstrate that the 
veteran had been using a TENS unit in October 1996 and had 
continued to complain about back pain through July 1998.  

Regarding the veteran's complaints of pain, the Board 
recognizes that disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1999).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

Regarding the veteran's complaints of impaired employment due 
to his service-connected low back disability, the Board finds 
that these complaints raise for consideration evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability, 
requiring an extraschedular rating under 38 C.F.R. § 3.321 
(1999).  

In light of the veteran's recent testimony as to right leg 
numbness, increased low back pain on use, and the fact that 
his most recent VA examination was conducted approximately 
two and one-half years ago, the Board finds that an 
additional VA examination would be useful in determining the 
current severity and nature of his service-connected low back 
disability.  Further, as it appears that additional VA 
medical records exist that have not been associated with the 
claims file, the Board finds that additional evidentiary 
development is necessary for the veteran's claim for an 
increased evaluation.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA health care 
providers who have treated his for his 
service-connected back disability, as 
well as any right leg numbness.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should specifically include any 
records of the veteran's care at the 
Grand Rapids VA medical facility since 
July 1998.

2.  The veteran should be requested to 
provide the names, addresses, and dates 
of employment for all his employers since 
February 1997, including Project Rehab, 
and any current employer.  Thereafter, in 
light of the response received and after 
obtaining any necessary authorization, 
the RO should take appropriate action to 
obtain copies of any personnel records 
indicated, to include the reason for 
termination of employment, if 
appropriate.

3.  The RO should schedule the veteran 
for an examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
veteran's service-connected low back 
disability.  All indicated tests should 
be conducted, including neurological 
tests.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested studies.  The 
examiner should assess the extent of 
functional and industrial impairment 
caused by the veteran's service-connected 
low back disability.  The examiner is 
also requested to: (1) express an opinion 
as to whether pain could significantly 
limit the functional ability of the low 
back during flare-ups or repeated use, 
and express this determination, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; and (2) determine 
whether as a result of the low back 
disability the veteran exhibits any 
weakened movement, excess fatigability or 
incoordination.  Such determinations 
should be expressed, if feasible, in 
terms of the additional loss of range of 
motion due to any weakened movement, 
excess fatigability or incoordination.  A 
complete rationale for all opinions 
expressed must be provided.

4.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claim of entitlement to an 
increased evaluation for his service-
connected low back disability.  In doing 
so, the RO should fully consider the 
Court's decision in DeLuca, 8 Vet. App. 
at 202.  The RO should also consider 
whether the veteran's disability warrants 
referral for an extra-schedular 
evaluation, pursuant to 38 C.F.R. 
§ 3.321(b).  

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

